
	

113 HR 4445 IH: Improving Care for Vulnerable Older Citizens through Workforce Advancement Act of 2014
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4445
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. Cartwright (for himself, Mr. Grayson, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Older Americans Act of 1965 to develop and test an expanded and advanced role for
			 direct care workers who provide long-term services and supports to older
			 individuals in efforts to coordinate care and improve the efficiency of
			 service delivery.
	
	
		1.Short titleThis Act may be cited as the Improving Care for Vulnerable Older Citizens through Workforce Advancement Act of 2014.
		2.FindingsCongress finds the following:
			(1)As of 2012, more than 41,000,000 Americans are age 65 or older. More than 75 percent of them
			 suffer from chronic conditions which require person-centered, coordinated
			 care that helps them to live in a home- or community-based setting. In
			 2012, the Government Accountability Office found that 34 percent of
			 Americans 60 and older reported needing assistance performing Activities
			 of Daily Living.
			(2)Direct-care workers (referred to in this section as DCWs) provide an estimated 70 to 80 percent of the paid hands-on long-term care and personal assistance
			 received by elders and people with disabilities or other chronic
			 conditions in the United States. These workers help their clients bathe,
			 dress, and negotiate a host of other daily tasks. They are a lifeline for
			 those they serve, as well as for families and friends struggling to
			 provide quality care.
			(3)Eldercare and disability services positions account for nearly one-third of the 18,000,000 health
			 care jobs in the United States. The direct-care workforce alone accounts
			 for more than 4,000,000 jobs, expected to add 1,600,000 new positions by
			 2020.
			(4)The majority of DCWs are now employed in home- and community-based settings, and not in
			 institutional settings such as nursing care facilities or hospitals. By
			 2020, home- and community-based DCWs are likely to outnumber facility
			 workers by more than 2 to 1.
			(5)A 2008 Institute of Medicine report, entitled Re-tooling for an Aging America: Building the Health Care Workforce, called for new models of care delivery and coordination, and dedicated a chapter to the central
			 importance of the direct-care workforce in a re-tooled eldercare delivery system.
			(6)An Institute of Medicine report on the future of nursing, released in October of 2010, recommended
			 nurses should practice to the full extent of their education and training.
			 The report also states that all health care professionals should work
			 collaboratively in team-based models, and that the goal should be to
			 encourage care models that use every member of the team to the full
			 capacity of his or her training and skills.
			(7)The Patient Protection and Affordable Care Act (Public Law 111–148) emphasizes the need for
			 improving care and lowering costs by better coordination of care and
			 integration of services, particularly for consumers with multiple chronic
			 conditions. This will require developing new models of care for those
			 receiving long-term services and supports.
			3.Demonstration program on care coordination and service deliveryPart A of title IV of the Older Americans Act of 1965 (42 U.S.C. 3032 et seq.) is amended by adding
			 at the end the following:
			
				423.Demonstration program on care coordination and service delivery
					(a)Establishment of demonstration program
						(1)In generalThe Assistant Secretary shall carry out a demonstration program in accordance with this section.
			 Under such program, the Assistant Secretary shall award grants to eligible
			 entities to carry out demonstration projects that focus on care
			 coordination and service delivery redesign for older individuals with
			 chronic illness or at risk of institutional placement by—
							(A)designing and testing new models of care coordination and service delivery that thoughtfully and
			 effectively deploy advanced aides to improve efficiency and quality of
			 care for frail older individuals; and
							(B)giving direct-care workers opportunities for career advancement through additional training, an
			 expanded role, and increased compensation.
							(2)Direct-care workerIn this section, the term direct-care worker has the meaning given that term in the 2010 Standard Occupational Classifications of the
			 Department of Labor for Home Health Aides [31–1011], Psychiatric Aides
			 [31–1013], Nursing Assistants [31–1014], and Personal Care Aides
			 [39–9021].
						(b)Demonstration projectsThe demonstration program shall be composed of 6 demonstration projects, as follows:
						(1)Two demonstration projects shall focus on using the abilities of direct-care workers to promote
			 smooth transitions in care and help to prevent unnecessary hospital
			 readmissions. Under these projects, direct-care workers shall be
			 incorporated as essential members of interdisciplinary care coordination
			 teams.
						(2)Two demonstration projects shall focus on maintaining the health and improving the health status of
			 those with multiple chronic conditions and long-term care needs. Under
			 these projects, direct-care workers shall assist in monitoring health
			 status, ensuring compliance with prescribed care, and educating and
			 coaching the older individual involved and any family caregivers.
						(3)Two demonstration projects shall focus on training direct-care workers to take on deeper clinical
			 responsibilities related to specific diseases, including Alzheimer’s and
			 dementia, congestive heart failure, and diabetes.
						(c)Eligible entityIn this section, the term eligible entity means a consortium that consists of—
						(1)at least 1—
							(A)long-term care and rehabilitation facility; or
							(B)home personal care service provider; and
							(2)at least 1—
							(A)hospital or health system;
							(B)labor organization or labor-management partnership;
							(C)community-based aging service provider;
							(D)patient-centered medical home;
							(E)federally qualified health center;
							(F)managed care entity, including a managed health and long-term care program;
							(G)entity that provides health services training;
							(H)State-based public entity engaged in building new roles and related curricula for direct-care
			 workers; or
							(I)any other entity that the Assistant Secretary deems eligible based on integrated care criteria.
							(d)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit to the
			 Assistant Secretary an application at such time, in such manner, and
			 containing such information as the Secretary may require, which shall
			 include—
						(1)a description of the care coordination and service delivery models of the entity, detailed on a
			 general, organizational, and staff level;
						(2)a description of how the demonstration project carried out by the entity will improve care quality,
			 including specific objectives and anticipated outcomes that will be used
			 to measure success; and
						(3)a description of how the coordinated care team approach with an enhanced role for the direct-care
			 worker under the demonstration project will increase efficiency and cost
			 effectiveness compared to past practice.
						(e)Planning awards under demonstration program
						(1)In generalEach eligible entity that receives a grant under this section shall receive a grant for planning
			 activities related to the demonstration project to be carried out by the
			 entity, including—
							(A)designing the implementation of the project;
							(B)identifying competencies and developing curricula for the training of participating direct-care
			 workers;
							(C)developing training materials and processes for other members of the interdisciplinary care team;
							(D)articulating a plan for identifying and tracking cost savings gained from implementation of the
			 project and for achieving long-term financial sustainability; and
							(E)articulating a plan for evaluating the project.
							(2)Amount and term
							(A)Total amountThe amount awarded under paragraph (1) for all grants shall not exceed $600,000.
							(B)TermActivities carried out under a grant awarded under paragraph (1) shall be completed not later than
			 1 year after the grant is awarded.
							(f)Implementation awards under demonstration program
						(1)In generalEach eligible entity may receive a grant for implementation activities related to the demonstration
			 project to be carried out by the entity, if the Assistant Secretary
			 determines the entity—
							(A)has successfully carried out the activities under the grant awarded under subsection (e);
							(B)offers a feasible plan for long-term financial sustainability;
							(C)has constructed a meaningful model of advancement for direct-care workers; and
							(D)aims to provide training to a sizeable number of direct-care workers and to serve a sizeable number
			 of older individuals.
							(2)Use of fundsThe implementation activities described under paragraph (1) shall include—
							(A)training of all care team members in accordance with the design of the demonstration project; and
							(B)evaluating the competency of all staff based on project design.
							(3)Evaluation and report
							(A)EvaluationEach recipient of a grant under paragraph (1), in consultation with an independent evaluation
			 contractor, shall evaluate—
								(i)the impact of training and deployment of direct-care workers in advanced roles, as described in
			 this section, within each participating entity on outcomes, such as
			 direct-care worker job satisfaction and turnover, beneficiary and family
			 caregiver satisfaction with services, rate of hospitalization of
			 beneficiaries, and additional measures determined by the Secretary;
								(ii)the impact of such training and deployment on the long-term services and supports delivery system
			 and resources;
								(iii)statement of the potential of the use of direct-care workers in advanced roles to lower cost and
			 improve quality of care in the Medicaid program; and
								(iv)long-term financial sustainability of the model used under the grant and the impact of such model
			 on quality of care.
								(B)ReportsNot later than 180 days after completion of the demonstration program under this section, each
			 recipient of a grant under paragraph (1) shall submit to the Secretary a
			 report on the implementation of activities conducted under the
			 demonstration project, including—
								(i)the outcomes, performance benchmarks, lessons learned from the project;
								(ii)a statement of cost savings gained from implementation of the project and how the cost savings have
			 been reinvested to improve direct-care job quality and quality of care;
			 and
								(iii)results of the evaluation conducted under subparagraph (A) with respect to such activities,
			 together with such recommendations for legislation or administrative
			 action for expansion of the demonstration program on a broader scale as
			 the Secretary determines appropriate.
								(4)Amount and term
							(A)Total amountThe amount awarded under paragraph (1) for all grants shall not exceed $2,900,000.
							(B)TermActivities carried out under a grant awarded under paragraph (1) shall be completed not later than
			 3 years after the grant is awarded..
		
